NUMBER 13-15-00436-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MARK STUYVESANT,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Perkes
            Memorandum Opinion by Justice Benavides

      A Nueces County jury convicted appellant Mark Stuyvesant of burglary of a

habitation, a second-degree felony.   See TEX. PENAL CODE ANN. 30.02 (West, Westlaw

thorugh 2015 R.S.). On November 4, 2015, the trial court sentenced Stuyvesant to four

years’ imprisonment with the Texas Department of Criminal Justice—Institutional
Division. At the time of his conviction for burglary of a habitation, Stuyvesant was on

deferred probation for two separate cause numbers (trial court cause numbers 12-CR-

3777-A and 12-CR-3014-A).1

       As a result of his burglary of a habitation conviction, the State filed two motions to

revoke Stuyvesant’s probation for cause numbers 12-377-A and 12-3014-A.                    At the

revocation hearing, Stuyvesant pleaded true to all of the State’s grounds for revocation,

except for the allegation that he had committed burglary of a habitation. The trial court

took judicial notice of Stuyvesant’s conviction, found the burglary allegation to be true,

and revoked Stuyvesant’s probation and adjudicated Stuyvesant’s guilt in cause number

12-CR-377-A and 12-CR-3014-A. The trial court sentenced Stuyvesant to four years’

imprisonment with all three convictions running concurrently, with credit for time served.

Stuyvesant’s court-appointed appellate counsel has filed an Anders brief.           See Anders

v. California, 386 U.S. 738, 744 (1967). We affirm.

                                       I.     ANDERS BRIEF

       Pursuant to Anders v. California, Stuyvesant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated.                See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal.                  See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief




       1 Stuyvesant was charged with aggravated assault causing bodily injury in trial court cause
number 12-CR-3777-A and possession of a controlled substance in cause number 12-CR-3014-A.


                                                2
need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

         In compliance with High v. State and Kelly v. State, Stuyvesant’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment.     See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014). Stuyvesant’s appellate

counsel also notified this Court that he: (1) notified Stuyvesant that he has filed an Anders

brief and a motion to withdraw; (2) provided Stuyvesant with copies of both pleadings; (3)

informed Stuyvesant of his rights to file a pro se response, review the record preparatory

to filing that response,2 and seek discretionary review if we concluded that the appeal is

frivolous; (4) provided Stuyvesant with a pro se motion for access to the appellate record;

and (5) informed Stuyvesant that the pro se response, if any, should identify for the Court

those issues which he believes the Court should consider in deciding whether the case

presents any meritorious issues.          See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at

319–20; Stafford, 813 S.W.2d at 510, n.3; see also In re Schulman, 252 S.W.3d at 409

n.23.    A reasonable amount of time has passed, and Stuyvesant has not filed a pro se

brief.



         2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether to
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (quoting Wilson v.
State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                   3
                                 II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.        Penson v. Ohio, 488
U.S. 75, 80 (1988). A court of appeals has two options when an Anders brief and a

subsequent pro se response are filed. After reviewing the entire record, it may:          (1)

determine that the appeal is wholly frivolous and issue an opinion explaining that it finds

no reversible error; or (2) determine that there are arguable grounds for appeal and

remand the case to the trial court for appointment of new appellate counsel.      Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).           If the court finds arguable

grounds for appeal, it may not review those grounds until after new counsel has briefed

those issues on appeal.   Id.

       We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal.        See id. at 827–28 (“Due to the nature

of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. There is no reversible error in the record.    Accordingly, the judgment of the trial

court is affirmed.

                                III.   MOTION TO WITHDRAW

       In accordance with Anders, Stuyvesant’s attorney has asked this Court for

permission to withdraw as counsel for appellant.      See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.2d 776, 779–80

                                            4
(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.        Within five days of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Stuyvesant and advise him of his right

to file a petition for discretionary review. 3             See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                             IV.      CONCLUSION

        We affirm the judgment of the trial court.



                                                                             GINA M. BENAVIDES,
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
29th day of December, 2016.




         3 No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.

                                                       5